Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 11 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narla (US PG Pub 2017/0271875).
[Claim 11] Regarding claim 11, Narla discloses a device for encapsulating a battery comprising: an enclosure comprising a casing and a cover and forming a battery housing (340-1); a disconnect switch (341-1) and an element (342) for actuating the disconnect switch that is arranged outside the enclosure (See FIG 3D showing the 
[Claim 20] Regarding claim 20, Narla discloses the device as claimed in claim 11, wherein the actuating element comprises an electrical actuator (342 is an electric switch).
[Claim 21] Regarding claim 21, Narla discloses an assembly comprising: the device as claimed in claim 11 and a battery mounted in the device (Narla discloses the structure claimed in claim 11 and includes a battery module inside of 340-1).

    PNG
    media_image1.png
    812
    653
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narla (US PG Pub 2017/0271875).
[Claim 12] Regarding claim 12, Narla discloses the device as claimed in claim 11, wherein the first electrical contact is a first male electrical contact, the second electrical contact is a second female electrical contact, and the third electrical contact is a third 
[Claim 16] Regarding claim 16, Narla discloses the device as claimed in claim 11, wherein the first electrical contact is freely mounted, particularly to freely translate and/or rotate, relative to the second electrical contact and to the third electrical contact (Vehicle wiring is conventional in the art and wires are secured at each contact and given predetermined degrees of freedom to account for component movement and vibration and would have been obvious to one of ordinary skill in the art as a matter of design choice based on specific vehicle architecture).
[Claim 17] Regarding claim 17, Narla discloses the device as claimed in claim 11, wherein the first electrical contact is mounted to freely translate and/or rotate relative to the second electrical contact and to the third electrical contact (Vehicle wiring is conventional in the art and wires are secured at each contact and given predetermined degrees of freedom to account for component movement and vibration and would have been obvious to one of ordinary skill in the art as a matter of design choice based on specific vehicle architecture).

Allowable Subject Matter
1.	Claims 13-15, 18-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Narla (US PG Pub 2017/0271875) represents a battery disconnect system similar to that claimed by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614